DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Objections
Claims 1-4 are objected to because of the following informalities:
Claims 1-4 should be amended to recite “wherein” throughout the claims when an additional limitation is added.
Claim 1 recites a method but does not appear to recite corresponding steps. The steps outlined in claim 1 should be written to recite, for exampling “irradiating a spatial light modulator with a pulsed laser”.
In claim 2, “The method for realizing an arbitrary ultrasonic field according to claim 1” should be changed to “The method for realizing the 
In claim 3, “The method for realizing an arbitrary ultrasonic field according to claim 1” should be changed to “The method for realizing the 
the .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “after a phase modulation of the pulsed laser irradiated on the spatial light modulator, forms a light field with a target phase distribution pattern at a focal plane through an optical lens”. It is unclear what this limitation in the claim is attempting to modify. What forms a light field with a target phase distribution? What goes through the lens? The computer? The modulator? The laser machine? The combination of the three? Something else? For examination purposes, a system which forms a targeted phase distribution will be interpreted as meeting this limitation in the claim.
Regarding claim 3, claim 3 recites the limitation “high-throughput”. The term "high-throughput” in claim 3 is a relative term which renders the claim indefinite.  The term "high-throughput" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what scale and speed of imaging is required by the claims to be considered “high-throughput”.
Regarding claim 3, claim 3 recites the limitation “the sound field in the photoacoustic medium acting on the target object can be used for […] capturing and directional transportation of granular objects”. It is unclear what this limitation in the claim is attempting to require. Is this limitation attempting to require that the sound field be capable physically moving objects around inside the patient’s body? Or this limitation referring to “capturing” in imaging sense, meaning that it can successfully image granular objects? If so, what is meant by transportation? Something else? Clarification is required. For examination purposes, a method that generates a sound field will be interpreted as meeting this limitation in the claims since a sound field is physically capable of physically transporting objects and imaging objects.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masumura (US20120300608).
Regarding claim 1, Masumura discloses in Figure 7 a method for realizing an arbitrary ultrasonic field (Masumura, Para 11; “According to an aspect of the present invention, a method for irradiating a medium with a wave […] and is not designed to focus on the particular portion in the medium”), characterized in that, the method comprising the following steps:
S1. irradiates on a spatial light modulator (SLM 715) (Masumura, Para 141; “The SLM 715 can modulate the phase of the pulse light 720”) (Masumura, Para 35; “spatial light modulator (SLM)”) a pulsed laser (pulse light 720) emitted by a pulsed laser machine (laser 713) (Masumura, Para 141; “A laser 713 whose wavelength may be same as that of the laser 700 emits a pulse light 720 of several nanoseconds”) expanded by an optical beam expander (lens unit 714) (Masumura, Para 141; “A lens unit 714 can be used as necessary”) (Masumura, Fig. 7; showing the lens unit 714 expanding light emitted by the laser 713) (Masumura, Para 110; “A lens system 606 expands the incident light beam 616”, The lens unit 714 is interpreted as acting in the same manner as lens systems 606);
S2. a computer (processing unit (not shown)) calculates and generates a corresponding phase distribution diagram according to a design goal and inputs it to the spatial light modulator (Masumura, Para 135; “A processing unit (not shown) is provided in this system. This processing unit can be configured to control a generator comprising a spatial light modulator (SLM) 715, such as a liquid crystal on silicon (LCOS), in order to generate a reconstructed light which may be equivalent to the phase conjugation (phase conjugation wave) by utilizing digital holographic technique”); after a phase modulation of the pulsed laser irradiated on the spatial light modulator, forms a light field with a target phase distribution pattern at a focal plane through an optical lens (Masumura, Para 141; “A lens unit 714 can be used as necessary. The SLM 715 can modulate the phase of the pulse light 720 such that a reconstructed light 738 may be equivalent to the phase conjugation”) (Masumura, Para 170; “using the phase conjugation wave or reconstructed wave, which is designed so as to focus on a specific portion, with a signal caused by using a wave, which is not designed to focus on the specific portion”);
S3. the light field with the target phase distribution pattern generated in step S2 acts on a photoacoustic medium; due to a photoacoustic effect, a sound field distribution corresponding to the light field is generated inside the photoacoustic medium, and the sound field constitutes a two-dimensional or three-dimensional spatial sound source (Masumura, Para 142; “The energy of the light absorbed in the local volume 708 locally causes an increase in temperature, thus resulting in expansion of the volume of this local region, and an acoustic wave (photoacoustic signal) is generated”); sound waves emitted by the spatial sound source are transmitted through a certain distance to form an expected coherent ultrasound field distribution on a surface or inside of a target object (Masumura, Para 145-146; “A second ultrasound system 716 can act as a detecting unit and/or detector to measure the photoacoustic signal generated by the reconstructed light 738 around the local volume 708 to monitor the focused light distribution in the medium 707 around the area in response to the irradiation by the reconstructed light 738. Instead of using the second ultrasound system 716, the ultrasound system 709 can be used for detecting the photoacoustic signal […] An image generating process may follow the photoacoustic measurement. An image generating unit (not shown) may reconstruct three-dimensional images by using the above obtained photoacoustic signal”).

Regarding claim 2, Masumura discloses all of the limitations of claim 1 as discussed above.
Masumura further discloses wherein the spatial light modulator is a phase-type spatial light modulator (Masumura, Para 141; “The SLM 715 can modulate the phase of the pulse light 720 such that a reconstructed light 738 may be equivalent to the phase conjugation”).

Regarding claim 3, Masumura discloses all of the limitations of claim 1 as discussed above.
(Masumura, Para 146; “An image generating process may follow the photoacoustic measurement. An image generating unit (not shown) may reconstruct three-dimensional images by using the above obtained photoacoustic signal”); and can also be used for capturing and directional transportation of granular objects (Masumura, Para 142; “The energy of the light absorbed in the local volume 708 locally causes an increase in temperature, thus resulting in expansion of the volume of this local region, and an acoustic wave (photoacoustic signal) is generated”).
Masumura is interpreted as disclosing “capturing and directional transportation of granular objects” as best understood by the Examiner in view of the clarity deficiencies outlined above and because the generated sound field is physically capable of capturing and directional transportation of granular objects.

Regarding claim 4, Masumura discloses all of the limitations of claim 1 as discussed above.
Masumura further discloses wherein by adjusting the phase distribution diagram input to the spatial light modulator (Masumura, Para 135; “A processing unit (not shown) is provided in this system. This processing unit can be configured to control a generator comprising a spatial light modulator (SLM) 715, such as a liquid crystal on silicon (LCOS), in order to generate a reconstructed light which may be equivalent to the phase conjugation (phase conjugation wave) by utilizing digital holographic technique”) (Masumura, Para 74; “In this kind of dynamic holographic method, the hologram which is inscribed in the photorefractive crystal 307 follows the change of its frequency-shifted wavefront self-adaptively. This adaptively changed hologram can help the phase conjugation beam 318 generated by the backward pump light 317 to focus the light in a slightly changed scattering environment in the medium 312”. The holographic method of first embodiment is interpreted as operating a similar to manner to the holographic method of the cited fifth embodiment.), a coherent ultrasonic field distribution formed on the surface or inside of the target object is changeable at any time (Masumura, Para 141; “The SLM 715 can modulate the phase of the pulse light 720 such that a reconstructed light 738 may be equivalent to the phase conjugation”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793